Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2355 Page 1 of 17




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


  P. TODD HOLLOWAY,
                                                        MEMORANDUM DECISION AND
                           Plaintiff,                   ORDER DENYING THE UNITED
  v.                                                   STATES’ MOTION FOR SUMMARY
                                                                JUDGMENT
  DOUGLAS E. BROWN et al.,
                                                          Case No. 2:18-cv-462-JNP-CMR
                           Defendants.
                                                             District Judge Jill N. Parrish




            This matter is before the court on a Motion for Summary Judgment filed by Intervenor

 Plaintiff the United States (“the government”). [Docket 82]. The government’s motion for

 summary judgment is DENIED.

                                         BACKGROUND

       I.      The Browns’ Obligations to the United States Government

            This dispute arose between Douglas E. Brown and Barbara L. Brown (collectively, “the

 Browns”) and P. Todd Holloway over ownership of a piece of property located in Holladay, Utah

 (the “Meadowcrest Property”). The government intervened, asserting that both Mr. and Mrs.

 Brown have unpaid tax assessments that have been reduced to judgment and that the United States

 therefore has federal liens and tax judgments encumbering their property. It alleges that both Mr.

 and Mrs. Brown have ownership interests in the Meadowcrest Property and asserts that it is entitled

 to foreclose its liens on the Meadowcrest Property.
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2356 Page 2 of 17




    II.       The Wrenhaven Trust

           In 1994, the Wrenhaven Trust was created for the benefit of Mrs. Brown and the Browns’

 four children. Robert D. Tingey, a relative of Mrs. Brown, was appointed the trustee. The Browns

 and Wrenhaven Trust allege that the trust was created as an estate planning tool and that it was

 intended to hold the Browns’ family homes. Upon the trust’s creation, the Browns transferred their

 family home (the “Wrenhaven Property”) to the trust by quitclaim deed. The Wrenhaven Trust did

 not provide consideration for the transfer. After the Wrenhaven Property was transferred, the

 Browns continued to live at the property and made the mortgage and utility payments.

           The Wrenhaven Trust sold the Wrenhaven Property in 1997 and used the proceeds from

 that sale to purchase a different property (the “Senoma Property”). The Browns lived at the Senoma

 Property until 2002, when the Wrenhaven Trust sold the Senoma Property to one of the trust’s

 beneficiaries.

    III.      The Purchase of the Meadowcrest Property

           At issue in this case is the Meadowcrest Property, a home to which the Browns moved after

 the sale of the Senoma Property. Mrs. Brown alleges that she identified the Meadowcrest Property

 in February of 2002. The Wrenhaven Trust and Browns allege that the proceeds of the Senoma

 Property’s sale, an estimated $125,000, were used to partially fund the purchase of the

 Meadowcrest Property. They further allege that, at the time of the Meadowcrest Property’s

 purchase, Mrs. Brown sought and was unable to obtain financing for the remaining funds required

 to purchase the home, approximately $245,000.

           In order to obtain financing, the Wrenhaven Trust and Browns allege that they entered an

 agreement with Mr. Holloway, a “work friend” of Mr. Brown’s. The parties agreed that Mr.

 Holloway would obtain a mortgage for the Meadowcrest Property and take title. The Browns



                                                   2
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2357 Page 3 of 17




 would then arrange for the down payment, make monthly payments on the loan, and take care of

 the taxes, insurance, utilities, and maintenance for the property. The parties allegedly agreed that

 Mr. Holloway would convey title to the property after the mortgage had been fully paid. In

 exchange, Mr. Holloway would obtain the benefit of an exchange under 26 U.S.C. § 1031,

 allowing him to sell real property that he held in California and offset the capital gains taxes on

 that sale with the purchase of the Meadowcrest Property. The parties dispute the nature of their

 respective interests in the property as a result of their agreement. While the Browns argue that this

 agreement provided the Wrenhaven Trust with equitable ownership of the property, Mr. Holloway

 characterizes the agreement as a lease with a purchase option.

          In November of 2002, the parties closed on the purchase of the Meadowcrest Property. A

 $123,750 down payment was provided and title was conveyed to Mr. Holloway. The parties

 dispute the source of the down payment. The Browns allege that the funds were provided by the

 Wrenhaven Trust using the proceeds from the Senoma Property sale, while the government alleges

 that the Browns provided the payment. The parties all agree, however, that Mr. Holloway obtained

 a mortgage from Universal Mortgage to cover the remaining balance on the property,

 approximately $245,000. The mortgage was later acquired by U.S. Bank.

    IV.      The Browns Reside at the Meadowcrest Property

          Since November of 2002, the Browns and their four children have resided at the

 Meadowcrest Property. In addition, the Browns and one of their daughters have made monthly

 payments during their residence at the property. For approximately one year, these payments were

 sent to Mr. Holloway. In the following years, the payments were sent directly to the mortgage

 company. Almost all of the checks were sent by Mr. Brown or Mrs. Brown. Some of the checks

 were designated “rent” on the memorandum line. Mr. Holloway argues that these were in fact rent



                                                  3
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2358 Page 4 of 17




 payments, while the Browns, Wrenhaven Trust, and government contend that these payments

 constituted mortgage payments. In addition, the Browns have paid the property taxes, utilities, and

 insurance, and have managed the repairs and improvements to the property with no input from Mr.

 Holloway.

    V.       The Dispute Between the Browns and Mr. Holloway

         In 2006, Mr. Holloway pledged the Meadowcrest Property as security on a loan that he had

 obtained from the Bank of America. Neither the Browns nor Mr. Tingey were aware of the loan.

 The Browns allege that Mr. Holloway obtained the loan without disclosing to the Bank of America

 that a separate party had provided the down payment for the property and had been making

 payments on the mortgage. Mr. Holloway defaulted on the loan and the Bank of American

 threatened foreclosure on the Meadowcrest Property. Mrs. Brown alleges that she became aware

 of the loan in 2012. She further alleges that she became aware that the loan had been satisfied in

 2016 and that, around that time, she filed a notice of interest in the Meadowcrest Property with the

 Salt Lake County Recorder. This filing was the first public recording of the parties’ alleged

 agreement. Mr. Holloway contends, however, that it was a fraudulent filing and that it did not

 accurately represent his lease agreement with the Browns.

         In June of 2017, Mr. Holloway filed suit in the Third Judicial District Court for the State

 of Utah to quiet title to the Meadowcrest Property, alleging that the Mrs. Brown had recorded a

 wrongful lien on the property. In May of 2018, the United States filed an intervenor complaint to

 enforce federal tax liens and judgment liens attached to all property and rights to property of Mr.

 and Mrs. Brown. The government sought to foreclose on the Meadowcrest Property at issue in this

 proceeding. The following month, the government removed this case to the United States District

 Court for the District of Utah.



                                                  4
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2359 Page 5 of 17




                             SUMMARY JUDGMENT STANDARD

         Summary judgment is appropriate when “there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). The movant bears

 the initial burden of demonstrating the absence of a genuine dispute of material fact. Celotex Corp.

 v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has met this burden, the burden shifts to

 the nonmoving party to “set forth specific facts showing that there is a genuine issue for trial.”

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (citation omitted).

                                            ANALYSIS

         The government seeks summary judgment on its intervenor complaint against the Browns,

 asserting that the Unites States’ tax liens attach to the Browns’ interest in the Meadowcrest

 Property. The government argues that Mr. Holloway is a nominee for the Browns and that the

 Browns hold an interest in the Meadowcrest Property through either a purchase money resulting

 trust (“PMRT” or “resulting trust”) or a constructive trust. The government also contends in its

 complaint that the conveyance of the Meadowcrest Property to Mr. Holloway was a fraudulent

 transfer under Utah law. The government thus seeks to foreclose on the Meadowcrest Property.

    I.         Enforcement of Nominee Liens

         Enforcement of a nominee lien as is sought in the government’s motion for summary

 judgment involves a two-step inquiry. First, state law applies to determine the nature of party’s

 interest in the property. United States v. Craft, 535 U.S. 274, 278–79 (2002); Arlin Geophysical

 Co. v. United States, No. 2:08-CV-00414-DN-EJF, 2018 WL 4621748, at *7 (D. Utah Sept. 26,

 2018), aff’d, 946 F.3d 1234 (10th Cir. 2020). Second, if a property interest under state law has

 been identified, federal law determines whether federal liens can attach. Craft, 535 U.S. at 279;

 Drye v. United States, 528 U.S. 49, 58 (1999); Holman v. United States, 505 F.3d 1060, 1067 (10th

 Cir. 2007).

                                                  5
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2360 Page 6 of 17




        The government argues that the Browns hold an interest in the Meadowcrest Property

 through either a purchase money resulting trust (“PMRT” or “resulting trust”) or constructive trust

 under Utah law. As will be addressed, the government has not met its burden of establishing that

 either of these trusts arises. Thus, the court need not engage in the second step of the inquiry.

        A.      Purchase Money Resulting Trust (“PMRT”)

        The government first argues that Mr. and Mrs. Brown have an interest in the Meadowcrest

 Property by virtue of a purchase money resulting trust. Mr. Holloway contests this claim, arguing

 that no such trust exists and that he properly holds title to the Meadowcrest Property. The Browns

 and the Wrenhaven Trust also dispute the government’s allegation, arguing that a resulting trust

 does exist, but that the Wrenhaven Trust is the trust’s beneficiary.

        The party alleging variance from a deed that is presumed to convey title clearly and

 unambiguously has the burden of proving the variance by clear and convincing evidence. In re

 Hock’s Estate, 655 P.2d 1111, 1114 (Utah 1982). However, a PMRT is presumptively created

 “[w]here a transfer of properties is made to one person and the purchase price is paid by another.”

 Id. at 1115 (quoting RESTATEMENT (SECOND) OF TRUSTS § 440 (1959)). Thus, “[t]he fact which

 must be proven in the case of a [PMRT] is that one party paid the purchase price for property and

 another party was given legal title.” Id.

        At this stage of the litigation, the court is unable to conclude that the Browns paid the

 Meadowcrest Property purchase price. Factual issues contradict the government’s position and

 cannot be resolved at the summary judgment stage. First, Mr. Holloway contests the claim that he

 did not contribute to the property’s purchase, arguing that he provided the mortgage and thus was

 responsible for providing approximately 64% of the purchase price. Second, the Browns and

 Wrenhaven Trust contest the government’s position that the Browns supplied the down payment



                                                   6
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2361 Page 7 of 17




 and provide evidence to suggest that the Wrenhaven Trust, rather than the Browns, provided the

 remaining 36% of the purchase price.

               1) Mr. Holloway’s Interest in the Meadowcrest Property

        The government and the Browns argue that Mr. Holloway has put no money into the

 Meadowcrest Property and that he therefore has no interest in the property. This is a

 mischaracterization of Mr. Holloway’s participation in the purchase of the Meadowcrest Property.

 Although he did not provide the down payment, Mr. Holloway obtained a mortgage to cover

 approximately 64% of the Meadowcrest Property purchase price. In doing so, Mr. Holloway tied

 up his credit and took considerable financial risk if the Browns stopped making monthly rent

 payments.

        Had Mr. Holloway provided the remaining funds in cash, there would be no dispute over

 whether he supplied a portion of the Meadowcrest Property purchase price. The fact that he

 provided those funds through a mortgage, rather than in cash, does not alter his role in the

 transaction. Mr. Holloway was responsible for the provision of 64% of the Meadowcrest Property

 purchase price. The court is unconvinced by the government’s and Browns’ suggestion that that

 the provision of these funds can be characterized as a failure to pay the purchase price. The

 government has failed to demonstrate that a purchase money resulting trust in a different party,

 one whom did not provide a majority of the purchase price through a mortgage, would be proper.

               2) Source of the Down Payment

        Despite Mr. Holloway’s apparent provision of approximately 64% of the Meadowcrest

 property purchase price, the government argues that the Browns paid the purchase price because

 they provided the down payment on the house. But even after disregarding the flaws with this

 argument addressed above, the government cannot establish that the Browns actually provided the

 Meadowcrest Property down payment.

                                                7
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2362 Page 8 of 17




        The government first argues that the payment came directly from the Browns and that the

 Wrenhaven Trust has contributed nothing to the Meadowcrest Property. The government argues

 in the alternative that the Wrenhaven Trust is nothing more than a guise to conceal the Browns’

 interest, and thus any payment from the trust can be traced to the Browns. However, the

 government has failed to demonstrate that these allegations are supported by undisputed facts.

 Even if the court disregards Mr. Holloway’s significant contribution to the Meadowcrest Property

 purchase price, the government cannot demonstrate that the Browns provided any portion of the

 purchase price.

                       a) Argument That the Browns Directly Provided the Down Payment

        The government first argues that the Browns were the direct payors of the Meadowcrest

 Property’s down payment and that they are therefore beneficiaries of a PMRT holding the property.

 The Browns and the Wrenhaven Trust contest this position, contending that the Wrenhaven Trust

 provided the down payment for the property and that any resulting trust must therefore exist to the

 benefit of the Wrenhaven Trust.

        Genuine factual disputes underlie this conflict. The government notes that the down

 payment was sent from an account held by the D.E. Brown Family Trust, rather than the

 Wrenhaven Trust. 1 The Browns, on the other hand, claim that the Wrenhaven Trust did in fact

 provide the down payment. They argue that the money can be traced to the sale of the Senoma

 Property, a property to which the Wrenhaven Trust held title. Thus, the Wrenhaven Trust’s

 property was the source of the down payment. The Browns and the Wrenhaven Trust assert that



 1
  Another court in the District of Utah found in 2011 that the D.E. Brown Family Trust was a
 nominee of the Browns, holding property in a resulting trust in favor the Browns. United States v.
 Brown, Nos. 7-CV-810, 10-CV-127, 2011 WL 4889520, at *24 (D. Utah Oct. 11, 2011), aff'd sub
 nom. United States v. Tingey, 716 F.3d 1295 (10th Cir. 2013).

                                                 8
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2363 Page 9 of 17




 the trustee of the Wrenhaven Trust placed the proceeds from that sale in the D.E. Brown Family

 Trust’s account as a necessity because no bank account existed for the Wrenhaven Trust.

 Essentially, they argue that the funds were held by the D.E. Brown Family Trust for the benefit of

 the Wrenhaven Trust.

        At the summary judgment stage, the burden rests with the government to demonstrate the

 lack of any material factual dispute. But the tracing of the down payment to the sale of the Senoma

 Property suggests that the Wrenhaven Trust, rather than the Browns, provided the down payment

 for the Meadowcrest Property. Thus, there exists a factual dispute over whether the Browns

 provided the down payment.

                        b) Argument That the Wrenhaven Trust is the Browns’ Nominee

        In the alternative, the government argues that the Wrenhaven Trust is a nominee of the

 Browns. Thus, it argues that a down payment provided by the Wrenhaven Trust can be attributed

 to the Browns. To support this contention, the government claims that the Browns retained a

 beneficial interest in the Wrenhaven Property when they initially funded the Wrenhaven Trust in

 1994. While the government does not identify the applicable legal standard for evaluating the

 relationship between the Wrenhaven Property and the Browns, the court assumes for purposes of

 this motion that the government argues the Browns are the beneficiaries of a resulting trust and

 that the Wrenhaven Trust is their nominee.

        As has been addressed, a PMRT is presumptively created “where a transfer of properties

 is made to one person and the purchase price is paid by another.” In re Hock’s Estate, 655 P.2d at

 1115 (quoting RESTATEMENT (SECOND) OF TRUSTS § 440 (1959)). An exception to this rule exists,

 however, when the transferee is the “natural object of bounty of the person by whom the purchase

 price is paid.” Parks v. Zions First Nat’l Bank, 673 P.2d 590, 598 (Utah 1983) (quoting



                                                 9
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2364 Page 10 of 17




  RESTATEMENT (SECOND) OF TRUSTS § 442). In such cases, “a purchase money resulting trust will

  not arise unless the one paying the purchase price manifests an intention that the transferee should

  not have the beneficial interest in the property.” In re Hock’s Estate, 655 P.2d at 1116; see also

  United States v. Tingey, 716 F.3d 1295, 1302 (10th Cir. 2013) (noting that a transfer to the payor’s

  wife, child, or other natural object of bounty is an exception to the general presumption of a

  resulting trust); In re Taylor, 133 F.3d 1336, 1341 (10th Cir. 1998) (stating that the presumption

  of a PMRT is reversed when the transferee is a natural object of the payor’s bounty).

         Though the transferee in this case was the Wrenhaven Trust, the beneficiaries of that trust

  fall precisely into the category to which this exception applies. See Tingey, 716 F.3d at 1302. The

  government thus bears the burden of proving that the Browns did not intend the Wrenhaven Trust

  to have beneficial ownership of the Wrenhaven Property at the time of transfer.

         The circumstances surrounding the transfer can provide evidence of the payor’s intention.

  Id. For example, the intention to create a PMRT may be found when “the circumstances are such

  that the payor would have a reason for taking title in the name of another other than an intention

  to give him the beneficial interest . . . as, for example, where the payor had reasons for wishing

  that it should not be known that he was purchasing the property.” Id. (quoting RESTATEMENT

  (SECOND) OF TRUSTS § 443 cmt. a). In this case, no party disputes the fact that the Browns’ tax

  liabilities had not yet been assessed at the time of the Wrenhaven Trust’s funding.

         The intention to create a PMRT may also be inferred when the circumstances are such that

  “the payor manages the property, collects rents, pays taxes and insurance, pays for repairs and

  improvements, or otherwise asserts ownership, and the acquiescence by the transferee in such

  assertion of ownership.” Id. (quoting RESTATEMENT (SECOND) OF TRUSTS § 443 cmt. a). After the

  funding of the Wrenhaven Trust, the Browns continued to live at the Wrenhaven Property and to



                                                  10
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2365 Page 11 of 17




  make the utility and mortgage payments. However, because the transferee of the Wrenhaven

  Property was a trust set up for the benefit of Mrs. Brown and the Browns’ four children, the

  continued maintenance of the home does not necessarily suggest an intent to deprive the

  Wrenhaven Trust of the beneficial ownership in the home. To the contrary, this conduct is arguably

  in line with an intention to gift the property to the Wrenhaven Trust, considering the identities of

  the trust’s beneficiaries. 2

          The government has therefore failed to meet its burden of demonstrating that the Browns

  did not intend that the Wrenhaven Trust take beneficial ownership of the Wrenhaven Property at

  the time of the transfer. It has therefore also failed to establish that the Wrenhaven Trust is a

  nominee of the Browns and that any payment originating from the trust is property of the Browns.

  The origin of the down payment remains a disputed factual issue.

          At this stage of the litigation, the imposition of a PMRT to the benefit of the Browns is

  improper. Mr. Holloway presents evidence to suggest that he provided approximately 64% of the

  purchase price through a mortgage taken out in his name and that the Meadowcrest Property

  purchase price payor and titleholder are therefore one and the same. Further, the government has

  failed to demonstrate that the Browns, rather than the Wrenhaven Trust, provided the remaining

  36% of the purchase price. Thus, there remain material factual disputes regarding the payor of the

  Meadowcrest Property’s purchase price and the appropriateness of imposing a resulting trust.




  2
    The government points out that another court in the District of Utah found that the D.E. Brown
  Family Trust was a nominee of the Browns and that it held property in a resulting trust in favor
  the Browns. Brown, 2011 WL 4889520, at *24. That court’s finding, however, does not have any
  bearing on the Wrenhaven Trust’s status. In addition, that court concluded that the D.E. Brown
  Family Trust was a nominee of the Browns after a full trial, rather than at the summary judgment
  stage.

                                                  11
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2366 Page 12 of 17




         B.      Constructive Trust

         The government also argues that the Browns hold the Meadowcrest Property through a

  constructive trust. The imposition of a constructive trust is an equitable remedy used to prevent

  unjust enrichment. In re Hock’s Estate, 655 P.2d at 1114. While a variety of circumstances warrant

  the imposition of a constructive trust under Utah law, the moving party in this case, the

  government, argues particularly for a constructive trust in equity requiring: “(1) a wrongful act,

  (2) unjust enrichment, and (3) specific property that can be traced to the wrongful behavior.”

  Wilcox v. Anchor Water Co., 164 P.3d 353, 362 (Utah 2007). As was the case with a resulting

  trust, the government fails to meet its burden to warrant imposition of a constructive trust.

                 1) Wrongful Act Prong

         To meet the wrongful act requirement, the property holder must have obviously received

  the property by mistake or participated in active or egregious misconduct. Wilcox, 164 P.3d at

  362. 3 In this case, the government alleges two possible wrongful acts. First, it alleges that the

  Browns’ and Mr. Holloway’s concealment of the Browns’ interest in the Meadowcrest Property

  from creditors, including the government, constitutes a wrongful act. To support this contention,

  the government alleges that the Browns had actual or constructive knowledge of the fact that they

  were behind on their taxes at the time that the Meadowcrest Property was purchased and that they

  failed to record their interest in the property until 2016. 4 In addition, it notes that some of the

  Browns’ monthly payments, which the government contends were mortgage payments, rather than




  3
   Some Utah cases have also suggested that the improper conduct must have been directed at the
  beneficiary of the alleged constructive trust, see Wilcox, 164 P.3d at 362, though not all courts
  impose this requirement, see Arlin Geophysical, 2018 WL 4621748, at *8–9.
  4
   At oral argument, the government also suggested that Mr. Holloway was on constructive notice
  of the Browns’ tax liabilities because the United States had filed public notices of tax liens.

                                                   12
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2367 Page 13 of 17




  rent payments, were marked as “rent,” allegedly in an attempt to conceal the Browns’ interest in

  the Meadowcrest Property.

         These facts are insufficient to demonstrate that the parties’ agreement was intended to

  “obfuscate the Browns’ interest in the Meadowcrest Property and frustrate their creditors.” This is

  particularly the case regarding the alleged conduct of Mr. Holloway, the property holder. The

  government suggests that, because Mr. Holloway had constructive notice of the Browns’ tax

  liabilities, he necessarily participated in this transaction to help the Browns evade their tax

  liabilities. To attribute intent to conceal the Browns’ assets to Mr. Holloway based on constructive

  notice is a significant leap for the government to make. Further, Mr. Holloway claims that he was

  not aware of the Browns’ tax liabilities and would not have engaged in the transaction if he had

  been aware of them.

         Additionally, Mr. Holloway contests the suggestion that the Browns’ monthly payments

  were mislabeled as rent. He argues that the parties had entered a lease with an option to purchase

  and that these payments were indeed rent payments. At the summary judgment stage, taking Mr.

  Holloway’s factual allegations as true, the government has failed to establish that Mr. Holloway

  participated in any scheme to conceal the Browns’ property interest.

         Further, as has been addressed at length, whether the Browns hold an ownership interest in

  the Meadowcrest Property is disputed. Mr. Holloway argues that the parties had agreed to a lease

  and that the Browns therefore hold no ownership interest in the property. Further, it is not clear

  that the Browns, rather than the Wrenhaven Trust, contributed any of the property’s purchase price.

  If the Browns do not have an interest in the Meadowcrest Property, then this transaction cannot

  have been intended to conceal an interest in that property. Thus, the government has not met its

  burden with regard to this alleged wrongful act.



                                                  13
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2368 Page 14 of 17




         Second, the government alleges that Mr. Holloway’s attempt to claim an interest in the

  Meadowcrest Property is improper and that his conduct constitutes a wrongful act. This argument

  is similarly insufficient. Mr. Holloway obtained a mortgage for the purchase of the Meadowcrest

  Property and he now holds legal title to that property. There is no evidence to suggest that he

  obtained title to the property through any mistake. Additionally, as has been addressed, the court

  cannot say that he obtained that title as a result of active or egregious misconduct. The government

  cannot demonstrate that this transaction was intended to frustrate the Browns’ creditors. It is

  entirely possible that Mr. Holloway entered a lease with a purchase option with the Browns,

  obtained a mortgage to fund his purchase of the property, and requested that the Browns provide

  the down payment in order to decrease Mr. Holloway’s exposure to financial risk over the course

  of the parties’ agreement.

         Taking Mr. Holloway’s factual allegations regarding the transaction as true, the

  government has failed to demonstrate that Mr. Holloway’s attempt to retain ownership of the

  Meadowcrest Property is improper. Thus, neither of the wrongful acts set forth by the government

  are sufficient to fulfill the first requirement of an equitable constructive trust under Utah law.

                 2) Unjust Enrichment and Tracing Prongs

         As a result of the government’s failure to establish a wrongful act, its unjust enrichment

  and tracing arguments must similarly fail at this stage. The government contends that the Browns

  will be unjustly enriched by their evasion of taxes owed to the United States government, but the

  government has not met its burden to demonstrate that this evasion actually occurred. The

  government also argues that Mr. Holloway will be unjustly enriched as a result of his retention of

  the Meadowcrest Property, but again, this claim relies on the wrongfulness of his retaining an

  interest in the property. The unjust enrichment prong has not been established.



                                                    14
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2369 Page 15 of 17




            Similarly, the government fails to establish the third requirement, the existence of property

  that can be traced to the wrongful act. The government argues that the Meadowcrest Property

  fulfills this prong. As has been addressed, however, the government has failed to establish that a

  wrongful act occurred. Thus, no property can be traced to a wrongful act. In short, the government

  has failed to establish by undisputed facts any of the requirements for a constructive trust in equity

  under Utah law.

            C.      Nominee Inquiry

            As has been noted, the enforcement of a nominee lien involves a two-step inquiry. The

  government has failed to adequately meet its burden on the first step, the application of state law

  to determine the nature of the party’s interest in the property. Thus, the court need not address the

  second step in this inquiry, the nominee analysis under federal law.

      II.        Fraudulent Transfer of the Meadowcrest Property

            The government also alleges that the Meadowcrest Property was fraudulently transferred

  to Mr. Holloway under the Utah Fraudulent Transfer Act (“UFTA”). 5 The UFTA provides that a

  transfer made by a debtor is fraudulent as to a creditor if the transfer is made with “actual intent to

  hinder, delay, or defraud any creditor of the debtor.” UTAH CODE § 25-6-5(1)(a). The government

  contends that the transfer of the Meadowcrest Property to Mr. Holloway falls under this definition

  and that the transfer is thus fraudulent.

            Section 25-6-2(4) of the UFTA defines “creditor” broadly to mean a person who has a

  claim. Nat’l Loan Inv’rs, 952 P.2d 1067, 1069 (Utah 1998) (citing UTAH CODE § 25-6-2(4)). The

  statute further broadly defines “claim” to mean a right to payment. Id. (citing UTAH CODE § 25-6-


  5
    The Utah Fraudulent Transfer Act was renamed and renumbered as the Utah Voidable
  Transactions Act in 2017. The government properly notes, however, that the former statute applies
  to this transfer because the transfer occurred prior to May 9, 2017. UTAH CODE § 25-6-406(2)(b).

                                                     15
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2370 Page 16 of 17




  2(3)). The government claims, and the Browns do not dispute, that the United States government

  has a right to payment from both Mr. and Mrs. Brown for unpaid tax assessments that have been

  reduced to judgments. Thus, neither party disputes that the United States is a creditor of the Browns

  as is defined under the statute. 6

          As has been addressed at length, however, whether the Browns transferred the

  Meadowcrest Property to Mr. Holloway is a disputed fact. Mr. Holloway provided approximately

  64% of the Meadowcrest Property purchase price through a mortgage. He contends that the

  monthly payments that the Browns made toward the Meadowcrest Property’s mortgage were

  monthly rent payments per the parties’ lease agreement. Additionally, the Browns argue that the

  Wrenhaven Trust, rather than the Browns, provided the remaining 36% of the purchase price. It is

  therefore entirely possible that the Browns did not make a transfer of the Meadowcrest Property.

  And while the United States is a creditor of the Browns, the same cannot be said regarding either

  Mr. Holloway or the Wrenhaven Trust.

          The government has failed to establish that the Browns transferred the Meadowcrest

  Property or provided any of the funds required to purchase the property as a matter of law. It is

  therefore not entitled to summary judgment on its claim to recover the Meadowcrest Property

  under the UFTA.




  6
    The Browns and Wrenhaven Trust do argue that the government’s claim is barred by Utah Code
  Section 78B-2-307(2), which provides a four-year statute of limitations on fraudulent transfer
  claims. This argument is without merit. “It is well settled that the United States is not bound by
  state statutes of limitation or subject to the defense of laches in enforcing its rights.” United States
  v. Neilson, 986 F.2d 1430, No. 91-4175, 1992 WL 401598, at *4 (10th Cir. 1992) (unpublished
  table opinion) (quoting United States v. Summerlin, 310 U.S. 414, 416 (1940)). The government’s
  action is not barred by Utah’s statute of limitations.

                                                    16
Case 2:18-cv-00462-JNP-CMR Document 99 Filed 09/24/20 PageID.2371 Page 17 of 17




                                  CONCLUSION AND ORDER

         The government has failed to meet its burden to establish that the Browns hold an interest

  in the Meadowcrest Property through either a resulting trust or a constructive trust. Further, the

  government has failed to meet its burden to establish that Mr. Holloway holds title to the

  Meadowcrest Property as a result of a fraudulent transfer from the Browns.

         For the reasons articulated, the government’s motion for summary judgment is DENIED.

  Signed September 24, 2020

                                               BY THE COURT




                                               ______________________________
                                               Jill N. Parrish
                                               United States District Court Judge




                                                 17
